Citation Nr: 1014651	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-25 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon cancer and 
residuals of post-operative colon cancer, to include as 
secondary to cancer of the prostate gland (prostate cancer), 
excluding impairment of sphincter control with leakage and 
perirectal skin irritation.  

2.  Entitlement to service connection for optic atrophy of 
the left eye (left eye disability), claimed as due to post-
service surgery for colon cancer, to include as secondary to 
cancer of the prostate gland.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran retired from the United States Army in February 
1977 with 29 years and eight months of active military 
service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2001 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for colon cancer and a left 
eye disability.  The RO in Montgomery, Alabama, currently 
retains jurisdiction of the Veteran's claims.  

In September 2006 the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

In March 2007 and July 2009, the Board remanded the Veteran's 
current claims for additional development.  

In October 2009, the RO granted service connection for 
impairment of sphincter control with leakage and perirectal 
skin irritation, assigning a 30 percent evaluation, effective 
January 2, 2001, which is the date the Veteran's service 
connection for colon cancer claim was received by the RO.  
However, because the RO only granted service connection for 
certain residuals of colon cancer on the basis of 
aggravation, the issue of service connection for colon cancer 
and residuals of post-operative colon cancer is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues have been re-characterized to comport to the 
medical evidence of record.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991) (noting that in evaluating a service 
connected disability the Board will consider the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Colon cancer and residuals of post-operative colon cancer 
was not shown in service or for many years thereafter; and a 
preponderance of the competent medical evidence indicates 
that the current colon cancer and residuals of post-operative 
colon cancer are not related to service, directly or 
presumptively, and are not secondary to the Veteran's 
service-connected prostate cancer.

2.  A preponderance of the competent medical evidence 
indicates that the current optic atrophy of the left eye is 
not secondary to the Veteran's service-connected prostate 
cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer and 
residuals of post-operative colon cancer, to include as 
secondary to prostate cancer, excluding impairment of 
sphincter control with leakage and perirectal skin 
irritation, have not been met.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for optic atrophy of 
the left eye, claimed as due to post-service surgery for 
colon cancer, to include as secondary to cancer of the 
prostate gland, have not been met.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letter in August 
2005, August 2007, and September 2009, subsequent to the 
initial adjudication in December 2001.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  While 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in March and December 2009 supplemental 
statements of the case (SSOCs), following the provision of 
notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations and obtained medical opinions as to the 
nature and etiology of his claimed disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Colon Cancer 

The Veteran seeks service connection for colon cancer and 
residuals of colon cancer, to include as secondary to 
prostate cancer.  The Veteran also contends his colon cancer 
is related to herbicide exposure during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159; see 
also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the medical evidence of record does not show 
that the Veteran was diagnosed with active colon cancer 
during the pendency of his service connection claim, however 
the Board also notes that, as has been done in this case, 
residual effects of cancer can be service connected even if 
the underlying cancer has resolved before a claim for service 
connection is filed.  A July 2001 private medical opinion 
notes that the Veteran was initially seen in February 1996 
and had undergone a colon resection.  The Veteran has a so-
called short bowel syndrome.  An August 2001 VA general 
medical examination notes that the Veteran was first 
diagnosed with colon cancer in 1996 and had a colon resection 
at that time.  The Veteran was given a diagnosis of carcinoma 
of the colon, extensive resection of the colon and small 
bowel with residual short bowel syndrome.  Likewise, there 
are numerous other medical treatment records of record 
indicating that the Veteran has had colon cancer and is 
status post resection of the small bowel.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
The Veteran's claimed colon cancer is not among those 
disabilities listed in 38 C.F.R. § 3.309(e) that are entitled 
to a presumption of service connection.  

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran's STRs indicate that there was no incurrence of 
colon cancer during service.  Personnel records indicate the 
Veteran served in the country of Vietnam during applicable 
periods.  Thus, exposure to herbicides during service is 
conceded.  See 38 C.F.R. §§ 3.307, 3.309.  

A VA examination was conducted in August 2007, and the 
examiner noted a review of the Veteran's claim file.  The 
examiner opined that colon cancer is less likely than not due 
to, or the result of, prostate cancer.  The rationale 
provided for this opinion was that colon cancer was diagnosed 
before prostate cancer and that although they are both 
adenocarcinomas, they are recognized as distinctly different 
entities.  Additionally, the examiner opined that there is no 
evidence that Agent Orange exposure is recognized as a cause 
of colon cancer.  

A VA examination was conducted in January 2009, and the 
examiner noted a review of the Veteran's claim file.  The 
examiner opined that the Veteran's colon cancer is not caused 
by, or a result of, his prostate cancer.  The rationale for 
this opinion is that there is no overlap in terms of the risk 
factors between prostate and colon cancer; the only exception 
is advancing age; colon cancer has not been linked to 
exposure of Agent Orange; and prostate cancer does not 
predispose one to colon cancer.  

A VA examination was conducted in November 2009, and the 
examiner noted a review of the Veteran's claim file.  The 
examiner opined that, following his small bowel resection in 
1996, the Veteran had once-per-day leakage of intestinal 
contents; however, excerebration and complication as a result 
of radiation therapy for his prostate cancer has both 
increased and worsened his rectal leakage and perirectal skin 
irritation.   

There is no evidence of record indicating that colon cancer 
was diagnosed within one year of the Veteran's separation 
from service.  Therefore, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  
In fact, the medical evidence of record shows that the 
Veteran developed colon cancer approximately 19 years 
following his separation from service.  The passage of 
approximately 19 years before any evidence of the disability 
is of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 453, 459 
(1999).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his colon cancer is 
related to exposure to herbicides during service or secondary 
to his prostate cancer.  However, as a lay person, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis and 
etiology of his claimed disability and thus his views are of 
no probative value.  Moreover, even if his opinion is 
entitled to be accorded some probative value, it does not 
outweigh the medical evidence of record, including opinions 
from VA medical professionals concluding that there is no 
relationship between the Veteran's colon cancer and herbicide 
exposure during service, or that the Veteran's service 
connected prostate cancer caused or aggravated his colon 
cancer.  Competent medical experts make these opinions and 
the Board is not free to substitute its own judgment for that 
of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The competent evidence of record does indicate that the 
Veteran's impairment of sphincter control with leakage and 
perirectal skin irritation was permanently worsened and 
aggravated by treatment for the Veteran's service-connected 
prostate cancer; thus that disability has been service 
connected by the RO.  See Jandreau, 492 F.3d 1372; Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for colon 
cancer and residuals of post-operative colon cancer, 
excluding impairment of sphincter control with leakage and 
perirectal skin irritation, is not warranted.  Gilbert, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

III.  Left Eye Disability 

The Veteran seeks service connection for a left eye 
disability, claimed as due to post-service surgery for colon 
cancer, to include as secondary to cancer of the prostate 
gland.  

The competent evidence of record indicates that the Veteran 
currently has a left eye disability, which is due to colon 
surgery in 1996.  An October 1996 private treatment record 
notes that the Veteran had vision loss in his left eye over 
the past two weeks.  An impression of ischemic optic 
neuropathy, left eye, was given, and the examiner noted that 
this is a result of anemia after many surgeries or possible 
other blood related clotting disorders with the intensive 
treatments he has undergone recently.  

An August 2001 VA examination report notes that the Veteran 
had multiple colon surgeries in 1996 and during the second 
surgery he had decreased blood pressure and loss of vision in 
his left eye extensively.  A diagnosis of optic atrophy, 
left, secondary to arterial supply decrease during colon 
surgery was given.  

August 2007 and January 2009 VA examination reports note that 
the Veteran has ischemic optic atrophy of his left eye, and 
that he lost the vision in his left eye following colon 
surgery in February 1996.  A separate January 2009 VA 
examination report notes that, following a review of the 
claim file, the examiner opined that the Veteran's optic 
atrophy of the left eye is not at least as likely as not 
caused by, or a result of, prostate cancer.  The rationale 
provided for this opinion is that the optic atrophy is 
related to the colon cancer surgery only.  There is no causal 
relationship to the prostate cancer.  

Finally, a November 2009 VA examination report notes that 
when the Veteran awoke from surgery in 1996 his left eye was 
blurry and he could not focus.  The examiner noted that the 
Veteran has ischemic atrophy of his left eye, and that he 
suspects it was a vascular event.  

The Veteran does not claim that his left eye disability is 
directly related to service; thus the Board will not address 
this claim on a direct service connection basis.  

As discussed above, the Veteran is not service connected for 
colon cancer itself or any residual of post-operative colon 
cancer, except impairment of sphincter control with leakage 
and perirectal skin irritation.  

There is no competent medical evidence that the Veteran's 
left eye disability is secondary to a service connected 
disability.  The Veteran genuinely believes that his left eye 
disability is secondary to colon or prostate cancer.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis and etiology of his 
claimed disability and thus his views are of no probative 
value.  Moreover, even if his opinion is entitled to be 
accorded some probative value, it does not outweigh the 
competent medical evidence of record, which unequivocally 
indicates that the Veteran's current ischemic optic atrophy 
of his left eye is due to colon surgery in 1996, and is not 
related to the Veteran's service connected prostate cancer or 
any other service connected disability.  The Veteran is not 
service connected for colon cancer itself.  There is no 
evidence of record indicating that the Veteran's left eye 
disability is related to his service connected impairment of 
sphincter control with leakage and perirectal skin irritation 
disability, which was aggravated by treatment for prostate 
cancer several years after the Veteran's 1996 colon surgery 
that resulted in his current left eye disability.   See 
Jandreau, supra; Buchanan, 451 F.3d at 1331.  Competent 
medical experts make these opinions and the Board is not free 
to substitute its own judgment for that of such experts.  See 
Colvin, 1 Vet. App. at 175.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for optic 
atrophy of the left eye, claimed as due to post-service 
surgery for colon cancer, to include as secondary to cancer 
of the prostate gland, is not warranted.  Gilbert, 1 Vet App. 
at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for colon cancer and 
residuals of post-operative colon cancer, to include as 
secondary to cancer of the prostate gland (prostate cancer), 
excluding impairment of sphincter control with leakage and 
perirectal skin irritation, is denied.  





Entitlement to service connection for optic atrophy of the 
left eye (left eye disability), claimed as due to post-
service surgery for colon cancer, to include as secondary to 
cancer of the prostate gland, is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


